     Case 3:20-cv-01088-WQH-AGS Document 12 Filed 07/23/21 PageID.137 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    NORMAN P. BLANCO,                                  Case No.: 3:20-cv-01088-WQH-AGS
12
                                       Petitioner,       ORDER
13
      v.
14
      JOHNSON, Warden,
15
16                                   Respondent.
17
      HAYES, Judge:
18
             The matters before the Court are the Motion to Dismiss filed by Respondent (ECF
19
      No. 7) and the Report and Recommendation issued by the Magistrate Judge (ECF No. 11).
20
            The duties of the district court in connection with a report and recommendation of a
21
      magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
22
      636(b). The district judge must “make a de novo determination of those portions of the
23
      report . . . to which objection is made” and “may accept, reject, or modify, in whole or in
24
      part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b).
25
      The district court need not review de novo those portions of a Report and Recommendation
26
      to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
27
      2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“Neither the
28

                                                     1
                                                                             3:20-cv-01088-WQH-AGS
     Case 3:20-cv-01088-WQH-AGS Document 12 Filed 07/23/21 PageID.138 Page 2 of 2



 1    Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
 2    findings and recommendations that the parties themselves accept as correct.”).
 3           The record reflects that no objections have been filed by either party. The Court has
 4    reviewed the Report and Recommendation, the record, and the submissions of the parties.
 5           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 11) is
 6    ADOPTED in its entirety. The Motion to Dismiss filed by Respondent (ECF No. 7) is
 7    GRANTED. The Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED with
 8    prejudice. The Court DECLINES to issue a certificate of appealability. The Clerk of Court
 9    is directed to close this case.
10     Dated: July 22, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              3:20-cv-01088-WQH-AGS
